DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Wiker et al. (2013/0092005), hereinafter Wiker in view of Phillips et al. (2005/0092155), hereinafter Phillips.
Regarding claim 9, Wiker teaches a portable table assembly, comprising: 
a table saw assembly 102 having a housing (side walls of member 104) with a top wall 104 wherein the housing is mounted to a base frame (vertical columns and lower horizontal member); 

a second support member (124b) pivotally connected to the base frame; 
an elongated table 182 having a top surface, a bottom surface, a first end 186, and a second end;
a cutout section (U-shaped cutout) of the elongated table adapted to receive the table saw assembly such that the table saw assembly is disposed within the cutout and a top wall of the table saw assembly is flush with the top surface of the elongated table and entirely within the cutout; and 
a third support member 137 pivotally connected to the bottom surface of the elongated table adjacent the second end.
See Figs. 2-3.
Wiker does not teach “a top wall of the table saw assembly is flush with the top surface of the elongated table and entirely within the cutout”.
Phillips teaches a saw assembly having multiple top walls separated by T-slots (12 a-b) where miter gauges are received for positioning workpieces into desired positions for cutting.  See Fig. 1A.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the table saw assembly in Wiker multiple top walls as taught by Phillips to define T-slots where miter gauges are received for positioning workpieces into desired positions for cutting.
Phillips teaches providing the T-slots on both sides of a blade.  Therefore, when the T-slots in Phillips are incorporated into the saw assembly in Wiker, the T-slots are 

    PNG
    media_image1.png
    1154
    1104
    media_image1.png
    Greyscale

.
Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Wiker et al. (2013/0092005), hereinafter Wiker in view of Phillips et al. (2005/0092155), hereinafter Phillips as applied to claim 9 above, and further in view of Cooper (5,937,924).
Wiker teaches the invention substantially as claimed except for the elongate table connected to a second portable saw assembly.
Cooper teaches arranging portable saw assemblies (210, 212) together for making a multiple-section workbench for performing multiple processes on a workpiece.  See Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to add another portable saw assembly to the portable saw assembly of Wiker as taught by Cooper for making a multiple-section workbench for performing multiple processes on a workpiece.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Cleveland (4,874,025) in view of Carr (8,607,680), Meyer (2013/0277905), and Gass et al. (2015/0273723), hereinafter Gass.
Cleveland teaches portable table assembly, comprising: 
a radial arm saw mounted to a first table section and is supported by legs; 
a second table section 140 pivotally connected to the first table section at one end of the second table section; 
pivotally connected to an opposing end of the second table section, wherein when in an opening position, the third table section dwells in and extends parallel to and along the same plane as the second table section and the first table section; and 
a support member pivotally connected to the third table section at an end adjacent to the second table section.
See Fig. 6.
Regarding the expression “a radial arm saw mounted to a first table section and is supported by legs”, Cleveland teaches the table for a miter saw.  Carr teaches the combination of a bevel miter saw and a radial arm saw for dual uses.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a combination of a dual bevel miter and a radial arm saw as taught by Carr to the table of Cleveland for dual uses.
When the modified dual bevel miter and radial arm saw device as taught by Carr is positioned in the table of Cleveland, a rotatable table of the saw device and the sections (102, 110, 120) in Cleveland define the first table section.  Therefore, the second table section is pivotally connected to the first table section.  Furthermore, it is known in the art that when the modified dual bevel miter and radial arm saw as taught Carr is positioned in the table of Cleveland, the rotatable table of the saw and the section table section are coplanar. And since the third table section is coplanar with the second table section, the three table sections are coplanar.

Gass teaches a table extension (50, 52, 54) connected to a table by pivotal connection (56, 60).  See Figs. 3-4.  
The sliding connection as taught by Cleveland and the pivotal connection as taught by Gass are art equivalent known in the art for connecting two adjacent tables together.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use the pivotal connection as taught by Gass for connecting the second table section and the third table section in Cleveland since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
The modified pivotal connection (56, 60) define a support member on the third table section which is adjacent to the second table section
Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 13 have been considered but are moot because the new ground of rejection.
Regarding claim 9, Phillips reference is introduced to teach a table saw surface having multiple top walls for defining T-slots for miter gauges. The modified top wall away from the saw blade and adjacent to the elongate table is encompassed entirely by the cut-out of the elongate table since the cut-out extends up to the saw blade.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724